Citation Nr: 0305589	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  02-00 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The appellant had active service from February 1968 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for PTSD.  

The appellant had a travel board hearing before the 
undersigned Veteran's Law Judge in June 2002.  A copy of the 
transcript of the hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1.  The appellant engaged in combat with the enemy.  

2.  The competent evidence establishes that PTSD is related 
to service.


CONCLUSION OF LAW

PTSD was incurred as a result of service.  38 U.S.C.A. §§ 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's DD Form 214 lists his military occupation 
specialty (MOS) as light weapons infantry.  He was awarded 
the National Defense Service Medal, the Vietnam Campaign 
Medal with 60 device, and the Vietnam Service Medal with 3 
bronze service stars.  His personnel records indicate that he 
participated in the TET 1969 Counteroffensive.  

The February 1968 entrance examination report shows that his 
psychiatric state was normal.  A January 1969 record of 
treatment notes that the appellant refused to go back to the 
field because of increasing fear and anxiety.  In an April 
1969 treatment record, the examiner stated that, based on a 
review of the appellant's records and an interview with him, 
the appellant should be on noncombat status.  The 
recommendation was a noncombat situation in Vietnam.  The 
separation examination report, dated in December 1971, shows 
that his psychiatric state was normal.  

A September 1999 VA outpatient treatment record reflects the 
appellant's reported history of having received enemy fire 
from small arms, artillery, rockets, and mortar in Vietnam.  
He related having encountered mines, booby traps, and sniper 
fire.  He reported having witnessed U.S. soldiers and 
Vietnamese civilians being killed, and having witnessed a 
rocket-propelled grenade explode in his friend's face, 
blowing off half of his face.  The diagnosis was PTSD, combat 
related, chronic, moderately severe.  The examiner stated 
that it was his strong opinion that the appellant had 
symptoms of severe PTSD related to combat.  

VA treatment records show that the appellant was hospitalized 
from November 2000 to February 2001.  The pertinent diagnosis 
was combat-related PTSD, chronic and severe.  

In September 2001, the appellant's physician reported that 
the appellant had PTSD.  The physician noted that his 
symptoms of PTSD included recurrent distressing intrusive 
memories of Vietnam. 

In a statement in support of his claim, dated in June 2002, 
the appellant stated that during service in Vietnam, he 
witnessed his friend's head immediately after it been half 
way blown off, that he had come under rocket fire, and that 
he had killed some of the Vietcong.  

At a personal hearing before the undersigned member of the 
Board in June 2002, the appellant indicated that he had 
recurring nightmares of Vietnam.  Transcript at 3 (June 
2002).  He testified that he saw his mentor, Sgt. Stripe, 
after he had been shot four times in the chest.  Id.  at 7.  

On VA examination in January 2003, the examiner stated that 
he had reviewed the C-file.  The appellant reported a history 
having been hospitalized for PTSD.  He complained of 
flashbacks and recurring nightmares.  The examiner stated his 
PTSD was as likely as not related to his combat experience in 
Vietnam, including involvement in the Tet Offensive and 
activities that put him in life threatening situations.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (2002).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the July 
2001 and September 2001 rating decisions of the reasons and 
bases for the decision.  He was further notified of this 
information in the January 2002 statement of the case.  The 
Board concludes that the discussions in the July 2001 and 
September 2001 rating decisions and in the statement of the 
case, which were all sent to the appellant informed him of 
the information and evidence needed to substantiate the 
claim.  By letters dated in October 2001 and December 2002, 
the appellant was he was advised of the evidence he needed to 
substantiate his claim, VA's duty to notify him about his 
claim, VA's duty to assist in obtaining evidence for his 
claim, what the evidence must show to substantiate his claim, 
what information or evidence was needed from him, what he 
could do to help with his claim, and what VA had done to help 
with his claim.  In addition, by letter dated in August 2002, 
he was advised of the procedures by which to submit 
additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  He was provided an 
opportunity to present additional evidence and argument at a 
personal hearing before the undersigned Veteran's Law Judge.  
The actions of the Judge at the hearing complied with 
38 C.F.R. § 3.103.  In this case, the Board finds that VA has 
done everything reasonably possible to assist the appellant.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001.  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b), 
which is effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The appellant asserts that he has PTSD as a result of service 
in Vietnam.  Initially the Board must determine whether the 
appellant engaged in combat with the enemy.  The 
determination as to whether the veteran "engaged in combat 
with the enemy" is made, in part, by considering military 
citations that expressly denote as much. Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  However, the Court has held that 
the Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the appellant's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the appellant's testimony is found to 
be "satisfactory" i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

In this case, the Board finds that there are sufficient 
indicia of combat of record to conclude that the appellant 
engaged in combat with the enemy during service in Vietnam.  
His DD Form 214 shows that his MOS was light weapons 
infantryman.  Service personnel records reveal that he was 
involved in the Tet 1969 Counteroffensive.  Service medical 
records note that was anxious and fearful about going back 
into the field.  The April 1969 examiner specifically stated 
that he should be placed on noncombat status.  Taken 
together, the service records seem to reflect the veteran's 
presence in a field (combat) situation.  

The Board finds that many of his statements are credible, and 
consistent with his service in Vietnam.  Based on a finding 
that the appellant engaged in combat with the enemy, the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) are 
applicable in this case.  Thus, the pivotal question is 
whether there is competent evidence relating PTSD service.

The September 1999 examiner opined that the appellant's PTSD 
was related to combat.  Similarly, the February 2001 VA 
examiner diagnosed combat-related PTSD.  The January 2003 VA 
examiner, who had reviewed the C-file, specifically stated 
that it was as likely as not that his PTSD was related to 
service.  Therefore, the Board finds that the evidence is in 
favor of the claim.  Consequently, the appeal is granted.  





ORDER

Service connection for PTSD is granted.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

